EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on February 23, 2022, with respect to the Double Patenting have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. Terminal disclaimer filed.
Applicant’s arguments, see page 1 of the remarks, filed on February 23, 2022, with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuanfeng Gao on February 25, 2022.

The application has been amended as follows: 

Claim 15, line 2, the word “comprises” has been amended to “further comprises”.

The following is an examiner’s statement of reasons for allowance: Zhang et al. (US 2005/0035857 A1) relates to a portable monitor arranged to receive certain types of terrestrial-based signals and satellite-based signals to generate location data indicative of a location of the portable monitor. Lee et al. (US 2014/00561 72 A1) relates to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632